1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   BARBARA SANCHEZ,                           )   Case No. CV 20-1867 FMO (ASx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   ORDER REMANDING ACTION
                                                )
14   DOES 1 THROUGH 100, Inclusive,             )
     PRAXAIR, INC., et al.,                     )
15                                              )
                         Defendants.            )
16                                              )
                                                )
17

18          On June 12, 2019, plaintiff filed a Complaint in the Santa Barbara County Superior Court

19   against Doe defendants, (see Dkt. 1-1, Complaint), which according to removing defendant include

20   Praxair, Inc. (“Praxair”) and Nusil Technology LLC (“NuSil”). (See Dkt. 1, Notice of Removal

21   (“NOR”) at ¶¶ 1, 13-14).1 On February 26, 2020, Praxair removed that action on diversity

22   jurisdiction grounds pursuant to 28 U.S.C. § 1332. (See id. at ¶ 10).

23          “Federal courts are courts of limited jurisdiction. They possess only that power authorized

24   by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114

25   S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary appears

26

27
        1
          Although not referred to in the NOR, two Amendments to Complaint identify defendants in
28   place of Doe defendants. (See Dkt. 1-1, Amendment to Complaint at ECF 61-64).
1    affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n. 3, 126

2    S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte before

3    proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583, 119

4    S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh v. Y&H

5    Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

6           “The right of removal is entirely a creature of statute and a suit commenced in a state court

7    must remain there until cause is shown for its transfer under some act of Congress.” Syngenta

8    Crop Protection, Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation

9    marks omitted). Where Congress has acted to create a right of removal, those statutes, unless

10   otherwise stated, are strictly construed against removal jurisdiction.2 See id. Unless otherwise

11   expressly provided by Congress, “any civil action brought in a State court of which the district

12   courts of the United States have original jurisdiction, may be removed by the defendant or the

13   defendants, to the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252

14   (9th Cir. 2013) (same). A removing defendant bears the burden of establishing that removal is

15   proper. See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per

16   curiam) (noting the “longstanding, near-canonical rule that the burden on removal rests with the

17   removing defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong

18   presumption against removal jurisdiction means that the defendant always has the burden of

19   establishing that removal is proper.”) (internal quotation marks omitted). Moreover, if there is any

20   doubt regarding the existence of subject matter jurisdiction, the court must resolve those doubts

21   in favor of remanding the action to state court. See Gaus, 980 F.2d at 566 (“Federal jurisdiction

22   must be rejected if there is any doubt as to the right of removal in the first instance.”).

23          “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that

24   provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies

25   in the federal courts.” Syngenta Crop Protection, 537 U.S. at 33, 123 S.Ct. at 370. Failure to do

26
       2
27       For example, an “antiremoval presumption” does not exist in cases removed pursuant to the
     Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating
28   Co., LLC v. Owens, 574 U.S. 81, 89, 135 S.Ct. 547, 554 (2014).

                                                       2
1    so requires that the case be remanded, as “[s]ubject matter jurisdiction may not be waived, and

2    . . . the district court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n, Inc.

3    v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). Indeed, “[i]f at any time before final

4    judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

5    remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n. 2

6    (9th Cir. 1988) (“It is elementary that the subject matter jurisdiction of the district court is not a

7    waivable matter and may be raised at anytime by one of the parties, by motion or in the

8    responsive pleadings, or sua sponte by the trial or reviewing court.”); Washington v. United Parcel

9    Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where

10   the court finds that it lacks subject matter jurisdiction either by motion or sua sponte).

11              The court’s review of the NOR and the attached state court Complaint makes clear that this

12   court does not have subject matter jurisdiction over the instant matter. See 28 U.S.C. § 1441(a);

13   Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court

14   actions that originally could have been filed in federal court may be removed to federal court by

15   the defendant.”) (footnote omitted). In other words, plaintiff could not have originally brought this

16   action in federal court, as plaintiff does not competently allege facts supplying diversity

17   jurisdiction.3 See 28 U.S.C. § 1332(a).4

18              When federal subject matter jurisdiction is predicated on diversity of citizenship pursuant

19   to 28 U.S.C. 1332(a), complete diversity must exist between the opposing parties. See Caterpillar

20   Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity jurisdiction

21   statute “applies only to cases in which the citizenship of each plaintiff is diverse from the

22   citizenship of each defendant”). Praxair contends that complete diversity exists because plaintiff

23   is a citizen of California, (see Dkt. 1, NOR at ¶¶ 11-12), Praxair is a citizen of Delaware and

24   Connecticut, (id. at ¶ 13), and NuSil is a citizen of Delaware and Pennsylvania. (Id. at ¶ 14).

25
        3
26          Praxair seeks only to invoke the court’s diversity jurisdiction. (See Dkt. 1, NOR at ¶ 10).
            4
27           In relevant part, 28 U.S.C. § 1332(a) provides that “district courts shall have original
     jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
28   $75,000, exclusive of interest and costs, and is between . . . citizens of different States[.]”

                                                         3
1    However, Praxair improperly relies on the standard applicable to corporations despite the fact that

2    NuSil is a limited liability company. (See id.) (stating that NuSil is “a limited liability company

3    organized under the laws of the State of Delaware with its principal place of business is

4    Pennsylvania”).5

5           Limited liability companies (“LLCs”) are treated like partnerships rather than corporations

6    for the purpose of determining citizenship, and are deemed “a citizen of every state of which its

7    owners/members are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899

8    (9th Cir. 2006); see Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 569, 124 S.Ct. 1920,

9    1923 (2004) (“[A] partnership . . . is a citizen of each State or foreign country of which any of its

10   partners is a citizen.”). “There is no such thing as ‘a [state name] limited partnership’ for purposes

11   of . . . diversity jurisdiction. There are only partners, each of which has one or more citizenships.”

12   Hart v. Terminex Int’l, 336 F.3d 541, 544 (7th Cir. 2003) (internal quotation marks omitted).

13   Moreover, “[a]n LLC’s principal place of business [or] state of organization is irrelevant” for

14   purposes of diversity jurisdiction. See Buschman v. Anesthesia Business Consultants LLC, 42

15   F.Supp.3d    1244,    1248    (N.D.   Cal.   2014);   Tele   Munchen      Fernseh    GMBH      &   Co

16   Produktionsgesellschaft v. Alliance Atlantis Int’l Distribution, LLC, 2013 WL 6055328, *4 (C.D. Cal.

17   2013) (“As a limited liability company, [defendant]’s principal place of business is irrelevant for

18   purposes of diversity jurisdiction.”). If a member of an LLC is a corporation, then the state of that

19   member’s incorporation and its principal place of business must be shown.

20           Praxair has failed to set forth NuSil’s proper citizenship and that of its members. (See,

21   generally, Dkt. 1, NOR). In short, it has failed to show that complete diversity of the parties exists.

22   Given that any doubt regarding the existence of subject matter jurisdiction must be resolved in

23   favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is not

24   persuaded, under the circumstances here, that defendant has met its burden. Therefore, there

25

26      5
          Although Praxair provides NuSil’s citizenship based on “information and belief,” (see Dkt. 1,
27   NOR at ¶ 14), given that Praxair included NuSil’s consent to removal as an exhibit, (see Dkt. 1-3,
     Defendant NuSil Technology LLC’s Consent and Joinder to Removal), such a qualified statement
28   of jurisdiction is unreasonable.

                                                       4
1    is no basis for diversity jurisdiction.

2           This order is not intended for publication. Nor is it intended to be included in or

3    submitted to any online service such as Westlaw or Lexis.

4           Based on the foregoing, IT IS ORDERED that:

5           1. The above-captioned action shall be remanded to the Superior Court of the State of

6    California for the County of Santa Barbara, 1100 Anacapa Street, Santa Barbara, CA 93101 for

7    lack of subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

8           2. The Clerk shall send a certified copy of this Order to the state court.

9           3. Any pending motion is denied as moot.

10   Dated this 19th day of March, 2020.                                      /s/
                                                                   Fernando M. Olguin
11                                                             United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     5
